DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Generally, the method claims based on an apparatus can take the form of methods of making or methods of using the apparatus, which are typically different.  The present claims seem to alternate between those two purposes.  
Also note that performing a prior art method by an updated apparatus does not clearly change the performed method.  Applicant may wish to claim a use or function that is different as a result of the intended changes in the apparatus.
Claims 1, 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 8049879 to Shetterly (“Shetterly”).
Regarding Claim 1:  “A method for measuring the-optical characteristics of a glass sheet as the glass sheet is conveyed in a system for fabricating glass sheets including one or more processing stations and one or more conveyors for conveying the glass sheet during processing, the method comprising:  (Note that prior art performs inspection in the context of systems for fabricating, conveying, and processing glass sheets:  "It will be appreciated that the transport and conveyance of the glass can be achieved by using known techniques such as roller air-float conveyors, positioners, and robotic arms, in order to handle the glass in the manner described."  Sheterly, Column 7, lines 43-46.)
providing a background screen including contrasting elements arranged in a predefined pattern and a camera for acquiring an image of the background screen;  (“includes a glass stand 12 for mounting a glass sheet 14 between a point array screen 16 and a digital camera 18.”  Shetterly, Column 2, lines 50-53, application to conveyor in Column 7, lines 22-47, and Figs. 1 and 2.)
[AltContent: textbox (Rails serving as a guideway for attaching a horizontal rail  )][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

capturing the glass sheet at a preselected location as the glass sheet is transported on a conveyor of the one or more conveyors; … removing the glass sheet from the conveyor;  (“the sheet is moved from the conveyor and mounted on the glass stand for image acquisition” and thus captured and removed from the conveyor for image acquisition.  Shetterly, Column 7, lines 37-47, and Figs. 1 and 2.)
positioning the glass sheet between the camera and the background screen in a preselected orientation and thereafter acquiring an image of the background screen;  (“includes a glass stand 12 for mounting a glass sheet 14 between a point array screen 16 and a digital camera 18.”  Shetterly, Column 2, lines 50-53, application to conveyor in Column 7, lines 22-47, and Figs. 1 and 2.)
re-positioning the glass sheet for continued movement of the glass sheet on the conveyor; and
performing one or more processing operations using acquired image data to analyze the optical characteristics of the glass sheet.”  (“The digital images are downloaded to a computer that is suitably programmed to analyze the image data … determine characteristics, such as magnification and lens power, indicative of optical distortion …” Shetterly, Column 1, line 46-55.)
To the extent necessary, a recitation of the intended use of an apparatus structure in a method claim must result in a functional difference between the claimed method and the prior art method in order to patentably distinguish the over the prior art.  If the prior art is capable of performing the claimed function, then it meets the claim.  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to perform the steps of the claimed method above as described in Shetterly, using a substantively similar structure of the Shetterly which is also specifically designed to perform these steps.  
Claim 13 is rejected for reasons stated for claim 1, because it is substantively Claim 1 that omits the step of “capturing the glass sheet at a preselected location as the glass sheet is transported on a conveyor of the one or more conveyors.”

Claims 2-7, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 8049879 to Shetterly (“Shetterly”) in view of US 6038887 to Vild (“Vild”) also cited in an IDS.
Regarding Claim 2:  “The method of claim 1 wherein the positioning and the repositioning are performed using a moveable glass sheet support frame on which the glass sheet can be retained and which is moveably attached to an exterior frame mounted in proximity to the conveyor so that the glass sheet support frame is moveable from a first generally horizontal orientation in a plane of the glass sheet on the conveyor to a second, upwardly-tilted orientation in which the glass sheet support frame is elevated from a plane of the conveyor with the glass sheet retained thereon to position the glass sheet between the camera and the background screen, the glass sheet support frame including first and second rails that are each attached to the exterior frame by a connection arrangement including an interconnecting element that is moveable along the exterior frame so that the interconnecting elements are positioned above the conveyor when the glass sheet support frame is in the upwardly-tilted orientation.”  (Primarily note that prior art “uses” a moveable glass sheet support frame in a substantively identical manner and purpose as the claimed invention, i.e. for orienting the glass sheet vertically for taking an inspection picture:  “rotate the glass frame 26 about a generally vertical axis, in order to orient the glass sheet …” Shetterly, Column 2, lines 56-63 and Figs. 1-2.  Describing details of an apparatus structure do be used in performance of the claimed function, does not clearly limit the method claim to performing a different function Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to perform the claimed function above using a substantively similar glass frame, as taught in Shetterly.  
Examiner suggests particularly claiming a use or function that is different as a result of the intended changes in the apparatus.

Vild teaches a more specific embodiment of the interconnecting element in the context of this claim combination. “the vertical rails each having a guideway that extends above the one conveyor when the vertical rails are positioned on the sides of the one conveyor; … wherein each of the first and second rails of the glass sheet support frame is attached to a respective one of the vertical rails by an interconnecting element that is moveable along the guideway of the respective one of the vertical rails so that the interconnecting elements are positionable above the one conveyor when the glass sheet support frame is in the upwardly-tilted orientation;  that may be directed to having a track (slotted guideway) on the vertical rails of the frame for allowing slidable as well as pivotable attachment, such as using a pivotable pin, per example in Specification Paragraph 32 and Figures 2 and 4: 
Vild teaches the above claim embodiment in the context of glass inspection apparatus and glass handling frames:  “The pair of pivotal mounts each have a slide connection to the mold support frame assembly in order to permit the vertical and rotational movement … In addition, the preferred construction of the apparatus includes a pair of track members that support the pair of carriages for horizontal movement to and from the lower position … the connection 142 of the linkage 140 to the mold positioning member 136 is a pivotal connection 5 including a pivotal pin 160”   Vild, Column 2, lines 11-20, and Column 7, lines 4-29 and Figs. 7-9.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Shetterly and StOnge to include “a slotted guideway for receiving an interconnecting element for enabling sliding movement of the glass sheet support frame with respect to the vertical rails” as taught in Vild, “in order to permit the vertical and rotational movement” of the glass sheet, and generally to be able to slide the glass sheet along the track.  Vild, Column 2, lines 11-20.
Regarding Claim 3:  “The method of claim 2 wherein the first and second rails of the glass sheet support frame are each attached to a vertical rail of the exterior frame, and wherein the vertical rails are positioned on opposite sides of the conveyor and each vertical rail extends above the conveyor.”  (Note that this claim describes apparatus structure, but it is not clear as to the limitations on the steps performed by the method of the reference claim.  Further, see Shetterly, Figs. 1 and 2 that illustrate an apparatus embodiment where the vertical rails serve as guideways for horizontal rails of the glass sheet support frame, and which (as illustrated) are positioned above the conveyor.  See marking in Fig. 1 reproduced above.) 
Regarding Claim 4:  “The method of claim 1 wherein the positioning and the repositioning are performed using a moveable glass sheet support frame on which the glass sheet can be retained and which is moveably attached to an exterior frame mounted in proximity to the conveyor so that the glass sheet support frame is moveable from a first generally horizontal orientation in a plane of the glass sheet on the conveyor to a second, upwardly-tilted orientation in which the glass sheet support frame is elevated from a plane of the conveyor with the glass sheet retained thereon to position the glass sheet between the camera and the background screen, the glass sheet support frame including first and second rails that are each attached to the exterior frame by a connection arrangement including an interconnecting element that is moveable along the exterior frame so that the interconnecting elements are positioned below the conveyor when the glass sheet support frame is in the upwardly-tilted orientation.”  (Note that this claim describes apparatus structure, but it is not clear as to the limitations on the steps performed by the method of the reference claim.  Further, see “the glass stand includes first and second adjustment mechanisms 22 and 24 to allow for rotational adjustment of the mounting frame 26 about a generally horizontal glass frame 26 about a generally vertical axis, in order to orient the glass sheet …” including the stand 12 with two stationary vertical rails.  Shetterly, Column 2, lines 56-63 and Figs. 1-2.  “Other contemplated embodiments of the system 10 include in-line installations in glass sheet processing systems, whereby the optical distortion may be measured for each glass sheet as it is conveyed through the fabrication process.”  Shetterly, Paragraphs 41-43.  Note correspondence of these embodiments to embodiments in Specification, Figs. 1-2, indicating that the claimed and prior art products are identical or substantially identical in structure (if not orientation), establishing a case of anticipation or obviousness under In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
See a treatment of additional embodiments using an interconnecting element in Claim 2)
Regarding Claim 5:  “The method of claim 4 wherein the first and second rails of the glass sheet support frame are each attached to a vertical rail of the exterior frame, and wherein the vertical rails are positioned on opposite sides of the conveyor and each vertical rail extends from below the conveyor to above the conveyor.”  (Note that this claim describes apparatus structure, but it is not clear as to the limitations on the steps performed by the method of the reference claim.  Further, see Shetterly, Figs. 1 and 2 that illustrate an apparatus embodiment where the vertical rails serve as guideways for horizontal rails of the glass sheet support frame, and which (as illustrated) are positioned above the conveyor.  See marking in Fig. 1 reproduced above.)
Regarding Claim 6:  “The method of claim I wherein the positioning and the repositioning are performed using a moveable glass sheet support frame on which the glass sheet can be retained and which is moveably attached to an exterior frame mounted in proximity to the conveyor so that the moveable glass sheet support frame is moveable from a first generally horizontal orientation in a plane of the glass sheet on the conveyor to a second, upwardly-tilted orientation in which the moveable glass sheet support frame is elevated from a plane of the conveyor with the glass sheet retained thereon to position the glass sheet between the camera and the background screen, the exterior frame including first and second stationary vertical rails on each of two sides of the conveyor, and the moveable glass sheet support frame including first and second rails that are each attached to each of the first and second vertical rails of the exterior frame on a respective side of the conveyor by a connection arrangement including an interconnecting element that is moveable along a respective one of the vertical rails, and wherein, for each of the first and second rails of the moveable glass sheet support frame, one of the interconnecting elements is positioned above the conveyor and the other interconnecting element is positioned below the conveyor when the moveable glass sheet support frame is in the upwardly-tilted orientation.”  (Note that this claim describes apparatus structure, but it is not clear as to the limitations on the steps performed by the method of the reference claim.  Further, see “the glass stand includes first and second adjustment mechanisms 22 and 24 to allow for rotational adjustment of the mounting frame 26 about a generally horizontal axis, and third adjustment mechanism 28 to rotate the glass frame 26 about a generally 
Also see Vild, Column 2, lines 11-20, and Column 7, lines 4-29 and Figs. 7-9 and treatment of the similar claim language in Claim 2.)
Regarding Claim 7:  “The method of claim I wherein the positioning and the repositioning are performed using a moveable glass sheet support frame on which the glass sheet can be retained and which is moveably attached to an exterior frame mounted in proximity to the conveyor so that the moveable glass sheet support frame is moveable from a first generally horizontal orientation in a plane of the glass sheet on the conveyor to a second, upwardly-tilted orientation in which the moveable glass sheet support frame is elevated from a plane of the conveyor with the glass sheet retained thereon to position the glass sheet between the camera and the background screen, the moveable glass sheet support frame including first and second rails that are each attached to two portions of the exterior frame on a respective side of the conveyor by a connection arrangement including an interconnecting element that is moveable along the exterior frame, and wherein, for each of the first and second rails of the moveable glass sheet support frame, one of the interconnecting elements is positioned above the conveyor and the other interconnecting element is positioned below the conveyor when the moveable glass sheet support frame is in the upwardly-tilted orientation.”  (Note that this claim describes apparatus structure, but it is not clear as to the limitations on the steps performed by the method of the reference claim.  Further, see “the glass stand includes first and second adjustment mechanisms 22 and 24 to allow for rotational adjustment of the mounting frame 26 about a generally horizontal axis, and third adjustment mechanism 28 to rotate the glass frame 26 about a generally vertical axis, in order to orient the glass sheet …” including the stand 12 with two stationary vertical rails.  Shetterly, Column 2, lines 56-63 and Figs. 1-2.  “Other contemplated embodiments of the system 10 include in-line installations in glass sheet processing systems, whereby the optical distortion may be measured for each glass sheet as it is conveyed through the fabrication process.”  Shetterly, Paragraphs 41-43.  Note correspondence of these embodiments to embodiments in Specification, Figs. 1-2, indicating that the claimed and prior art products are identical or substantially identical in structure (if not orientation), establishing a case of anticipation or obviousness under In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Also see Vild, Column 2, lines 11-20, and Column 7, lines 4-29 and Figs. 7-9 and treatment of the similar claim language in Claim 2.)
Claims 14-19 are rejected for reasons stated for Claims 2-7 respectively, in view of the Claim 13 rejection.

Claims 8-12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 8049879 to Shetterly (“Shetterly”) in view of US 7403872 to StOnge (“StOnge”).
Regarding Claim 8:  “The method of claim 1 further comprising, 
Shetterly does not teach:  “before the removing, acquiring data associated with shape of the glass sheet using a sensor, and analyzing the acquired data and identifying the glass sheet as one of a set of known part shapes, and wherein the positioning is performed based in part upon the identified part shape.”  
StOnge teaches the above claim language in the context of optical inspection of manufactured parts:  “the system processes sensor data and identifies a part presented to the system.”  StOnge, Column 11, lines 25-26.  “Match metric processing identifies the best match to the sensor data among the part templates. Identification generation evaluates the best match;” thus identifying the inspected part as one of a set of known part templates.  StOnge, Column 11, lines 29-42.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Shetterly to perform data acquisition and processing that is claimed above and as cited in StOnge, in order to automatically feed orient and convey manufactures parts through inspection stations.  StOnge, Column 8, lines 62-65.  
Regarding Claim 9:  “The method of claim 1 wherein the removing comprises moving the glass sheet off of the conveyor using a transport mechanism including multiple supports that are movable to contact and lift the glass sheet off of the conveyor.”  (See an embodiment of a transport mechanism attached to 
[AltContent: rect]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding Claim 10:  “The method of claim 9 wherein the positioning and the repositioning are performed using a moveable glass sheet support frame on which the glass sheet can be retained, wherein the method further comprises positioning the glass sheet relative to the glass sheet support frame using a positioning mechanism that includes multiple positioners that are each movable to contact the glass sheet and orient the glass sheet with respect to the glass sheet support frame, and wherein the removing is performed prior to the positioners of the positioning mechanism contacting the glass sheet.”  ("It will be appreciated that the transport and conveyance of the glass can be achieved by using known techniques such as roller air-float conveyors, positioners, and robotic arms, in order to handle the glass in the manner described."  Sheterly, Column 7, lines 43-46. 
Regarding Claim 11:  “The method of claim 10 wherein positioning the glass sheet relative to the glass sheet support frame using the positioning mechanism is performed while the glass sheet is supported on the transport mechanism.” (See an embodiment of a transport mechanism attached to multiple supports in Shetterly Fig. 2 as marked below.  Also note embodiments for controlling positioning and retaining mechanisms in StOnge Column 11, lines 18-23 and Figs. 8-9 and statement of motivation in Claim 8.)
Regarding Claim 12:  “The method of claim 10 further comprising acquiring data associated with shape of the glass sheet using a sensor before the removing, then analyzing the acquired data and identifying the glass sheet as one of a set of known part shapes, and wherein the positioning mechanism is controllable based in part upon the identified part shape to position the glass sheet with respect to the glass sheet support frame.”  (“After a good image of the part is obtained, features are added to the template as previously mentioned,” and thus the manner of inspection and control is set based on part identification.  See StOnge, Column 11, lines 52-59.  Also note that “Upon identification of a defective part, the controller may control the actuator to direct the defective part to a defective part area prior to conveying of the defective part through any further inspection stations.”  StOnge, Column 12, lines 55-58.  See statement of motivation in Claim 8.)
Claim 20 is rejected for reasons stated for Claim 8, in view of the Claim 13 rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483